— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldman, J.), rendered January 5, 1982, convicting her of reckless *722endangerment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, Jackson v Virginia, 443 US 307, 319, reh denied 444 US 890; People v Malizia, 62 NY2d 755, cert denied 469 US 932), it is legally sufficient to establish the defendant’s guilt of the crime charged. Moreover, upon the exercise of our factual review power, we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]). The evidence adduced at trial established that the defendant started a fire in the apartment she shared with a friend by splashing rubbing alcohol about and then igniting it, thereby creating a substantial risk of serious injury to the occupants of all 24 apartments contained in the building. The total disregard by the defendant of the possibility that someone might be seriously injured when she started a fire in a four-story apartment building constituted such a gross deviation of the standard of conduct that a reasonable person would observe as to consititute "reckless endangerment” within the meaning of Penal Law § 120.20 (see, e.g., Matter of Louis A., 54 AD2d 712).
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Lawrence, Weinstein and Rubin, JJ., concur.